Judge Underwood
delivered the opinion of the Court.
There is strong reason to believe that this is a hard case on the defendants in error. But the well settled principles of law require us to decide against them. They have failed to show that there was any fraud or mistake in the execution of the covenant upon which the judgment at Jaw was obtained. The allegations of their bill are altogether unsupported. The principal witness knew nothing of the suit which the contract shows Sturgus was employed to defend. He speaks of conversations with Sturgus, in relation to another suit, but these conversations have no direct bearing upon the suit instituted by Roberts, to defend which, the obligation of the defendants was given as a fee. From these conversations in relation to the suit instituted by Hickman, we cannot infer fraud or mistake in reducing to writing, a contract in regard to another suit, nor can we infer any negligence orvwant of attention on the part of Sturgus, to the suit brought by Roberts.
The decree of the circuit court is, therefore, reversed, and the cause remanded, with directions to *503dissolve thedniunction and dismiss the bill with costs . , J and damages.
Breck, for plaintiffs; Caper ion., for defendant.
The plaintiffs must recover their costs.